Exhibit 10.1

 

SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Amendment”), dated January 20, 2015, amends the
Executive Employment Agreement, effective as of March 1, 2013, as amended on
April 30, 2013 (the “Agreement”), by and between HMS Holdings Corp. (the
“Company”), and William C. Lucia (the “Executive”).

 

1.                                      TERMS.

 

Capitalized terms used in this Amendment and not defined below shall have the
meanings given to such terms in the Agreement.  References to sections are
references to sections of the Agreement and not of this Amendment.

 

2.                                      EFFECT OF AMENDMENT.

 

This Amendment amends the Agreement solely to the extent expressly provided
below as of the commencement of the Agreement Term (as such term is amended
herein).  In all other respects, the Agreement continues in full force and
effect and is ratified in all respects.  Any references in the Agreement to the
“Agreement” will be deemed to mean the Agreement as amended by this Amendment.

 

3.                                      AMENDMENTS.

 

3.1  Amendment to Section 2 (Term of Agreement).  Section 2 of the Agreement is
hereby amended to replace “March 1, 2013” with “March 1, 2015” and “February 28,
2015” with “February 28, 2018” in all instances.

 

3.2  Amendment to Section 6(b) (Termination Without Cause or Resignation for
Good Reason).  Section 6(b) of the Agreement  is hereby amended to include the
following modifications: (i) Section 6(b)(iii) shall become a new
Section 6(b)(iv) and in the second sentence of that section, “Section 6(b)(i),
(ii), or 6(c)” shall be replaced with “Section 6(b)(i), (ii) or (iii) or
Section 6(c)”; and (ii) the following language shall be inserted in
Section 6(b)(iii): “Vesting.  In the event that the Executive’s employment with
the Company is terminated pursuant to Section 6(b), notwithstanding the
provisions of the terms of any equity award, the Executive will be treated as
continuing in service for purposes of vesting any equity award until the
earliest to occur of (I) the end of the Noncompetition Period (as defined in the
Restrictive Covenants Agreement), (II) the last of the applicable vesting dates
under such awards, or (III) the termination or violation of the Restrictive
Covenants Agreement.”

 

3.3  Amendment to Section 6(c) (Change in Control).  Section 6(c) of the
Agreement is hereby amended to include the following modifications: (i) a new
second sentence is added to read as follows:  “In addition, notwithstanding
Section 6(b)(iii), if the Company terminates the Executive’s employment without
Cause or the Executive resigns for Good Reason and a Change in Control occurs
within 6 months following such termination, then with respect to any equity
awards outstanding or deemed to be outstanding, or canceled or forfeited as a
result of the Executive’s termination or such Change in Control, the Executive
shall receive a cash

 

--------------------------------------------------------------------------------


 

payment equal to the excess of the amount he would have received for such equity
awards if he were continuing in service as of the date of the Change in Control
and terminated immediately thereafter over the amount actually received, paid in
a single lump sum payment at the time provided in the foregoing sentence.”; and
(ii) the last sentence of Section 6(c) is amended in its entirety to read as
follows:  “If a Change in Control occurs while the Executive is employed or
receiving benefits pursuant to Section 6(b) and before the Agreement End Date,
this Section 6(c) will continue to apply (including with respect to a
termination without Cause or resignation for Good Reason during the 24 months
following such Change in Control) notwithstanding the terms of Section 2 above
that would otherwise terminate the protections of Section 6(b) and 6(c) when the
Agreement End Date is reached.”.

 

3.4  Amendment to Section 6 (Termination).  Section 6 of the Agreement is hereby
amended to include the following language after Section 6(f):  “(g)  Limitation
on Benefits.  Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to the Executive, or for the Executive’s
benefit, under any other Company plan or agreement (such payments or benefits,
the “Benefits”) would be subject to the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”), the Benefits shall be reduced (but not below zero)
if and to the extent that a reduction in the Benefits would result in the
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if the Executive
received all of the Benefits (such reduced amount, the “Limited Benefit
Amount”).

 

A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Section 6(g) and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm, executive compensation consulting firm
or law firm of national reputation designated by the Company (the “Firm”) at the
Company’s expense. The Company shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Executive and to the Company within ten (10) business days
of the date on which the Executive’s right to the Benefits is triggered (if
requested at that time by the Executive or by the Company) or such other time as
reasonably requested by the Executive or by the Company. Unless the Executive
provides written notice to the Company within ten (10) business days of the
delivery to the Executive of the Determination that the Executive disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Executive and the Company. If the Firm determines that no Excise Tax is payable
by the Executive with respect to any Benefits, it shall furnish to the Executive
and to the Company, in writing, a summary of the assumptions and calculations
made by the Firm to support its conclusion that no Excise Tax will be imposed
with respect to any such Benefits.

 

Any reduction in payments and/or benefits pursuant to this Section 6(g) to
effectuate the Limited Benefit Amount shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits payable to the Executive.”

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the day and year first written above.

 

 

HMS HOLDINGS CORP.

 

 

 

By:

/s/ Eugene V. DeFelice

 

 

 

 

Name:

Eugene V. DeFelice

 

 

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ William C. Lucia

 

 

 

William C. Lucia

 

3

--------------------------------------------------------------------------------